Case 3:16-cr-00440-WHA Document 262 Filed 07/10/20 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHEN DISTRICT of CALIFORNIA

Case Number: 16-cr-00440-WHA-1

Case Name: USA v. Nikulin

NOTE FROM THE JURY

Note number: \

Date: +1 lo] 20
Time: deen

1. The Jury has reached a unanimous verdict [_]
or

2. The Jury has the following question:

Fuc questi on LU and ,

FILED
WL 10 20:

SUSAN Y. SC o8's
CLERK, U.S. DISTRIC! 20.57
NORTHERN DISTRICT OF CAWFGiNIA

\f we dont unanimously agree Ao Hh both the
Subsections (a) I (b) put agree To one of

Hye sub sectiuns, does it nullity our overall

oO)

NWIWee 4
" Lins 02%

 

Presiding J uror

DeFeence : Pate C line 225.
Case 3:16-cr-00440-WHA Document 262 Filed 07/10/20 Page 2 of 3

ANSWER TO JUROR QUESTION #1

If you have answered Question 4 with a unanimous verdict, that answer will not be
nullified by an inability to reach a unanimous verdict on 4a or 4b. Similarly, if you have reached
a unanimous verdict on Question 4 and one of the subparts, but are unable to reach a unanimous
verdict on the other subpart, then that inability will not nullify your otherwise unanimous verdict

on Question 4 and the subpart you were able to agree on.

The same applies to Question 7.

b/w

WILLIAM ALSUP
UNITED STATES DISTRICT JUDGE

 
Case 3:16-cr-00440-WHA Document 262 Filed 07/10/20 Page 3 of 3
PIL © 5D

_ UNITED STATES DISTRICT COURT — JUL i U2")

NORTHEN DISTRICT of CALIFORNIA SUSAN Y, 8701-9

CLERK, US. DIST). .
DISTRICT Ob visuirariiaal

Case Number: 16-cr-00440-WHA-1

Case Name: USA v. Nikulin

NOTE FROM THE JURY

Note number:
Date: H/ (o/ LO
Time: 4236 pr)

 

 

1. The Jury has reached a unanimous verdict u~
or

2. The Jury has the following question:

[-lave you Gn Swen f at

opiate
waledeng Subpead Bae
pies, tn. /
lan ett

Yes , We have. f
|

Presiding Juror
